Case 6:18-cv-01088-GAP-DCI Document 157 Filed 04/27/20 Page 1 of 8 PageID 14298



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION


 WESTGATE RESORTS, LTD., a Florida limited
 partnership, by and through its general partner
 WESTGATE RESORTS,           INC.,   a   Florida
 corporation, et al.,

                   Plaintiffs,                           CASE NO.: 6:18-cv-01088-GAP-DCI
 vs.

 REED HEIN & ASSOCIATES,                  LLC    d/b/a
 TIMESHARE EXIT TEAM, et al.,

                    Defendants.
                                                /

       JOINT MOTION FOR TWO-WEEK EXTENSION OF DEADLINE (DOC. 153)
           TO FILE MOTIONS FOR SUMMARY JUDGMENT ON DAMAGES
           AND DAUBERT MOTIONS DIRECTED TO DAMAGES EXPERTS,
                      AND SUPPORTING MEMORANDUM

         Pursuant to Fed. R. Civ. P. 6(b)(1)(A) and M.D. Local Rule 3.01(a), Plaintiffs Westgate

 Resorts, Ltd., et al. (“Plaintiffs”) and Defendants, Reed Hein & Associates, LLC, Brandon Reed,

 Trevor Hein, and Thomas Parenteau (collectively, “Defendants”), jointly move for the entry of

 an Order extending the deadline (Doc. 153) by an additional two (2) weeks from April 29, 2020

 to May 13, 2020 in which to file Daubert Motions relating to their damages experts and motions

 for summary judgment relating to damages. The grounds supporting this motion are set forth in

 the Memorandum, below.

                                        MEMORANDUM

                                             I.
                                        BACKGROUND

                                                1



 7595095v.1
Case 6:18-cv-01088-GAP-DCI Document 157 Filed 04/27/20 Page 2 of 8 PageID 14299



         On January 10, 2020, this Court entered an Order (Doc. 141) modifying the Amended

 Case Management and Scheduling Order (Doc. 115) to facilitate the completion of fact and

 expert discovery relating to the issue of damages. Specifically, at the joint request of the Parties,

 the Court permitted Plaintiffs’ damages expert to issue a supplemental report and extended four

 deadlines in the prior Scheduling Order, as follows:

         a. The deadline for discovery on damages was extended to February 7, 2020;

         b. The deadline for Plaintiffs’ supplemental expert disclosure was set for February 14,
            2020;

         c. The deadline for Defendants to serve their rebuttal expert’s report is extended to
            March 16, 2020;

         d. The deadline for conducting depositions of newly disclosed experts is extended to
            March 30, 2020; and

         e. The deadline for filing Daubert motions relating to the newly disclosed experts and
            summary judgment motion on damages is extended to April 15, 2020.

         Thereafter, the Parties worked diligently to complete discovery and comply with all of

 these deadlines. Plaintiffs propounded and served subpoenas for 71 depositions on written

 questions, and obtained substantial testimony with the 28-day period afforded by the Court

 through the February 7 deadline. Plaintiffs’ expert received and incorporated that testimony in

 his Supplemental Report that was disclosed a week later by the February 14 deadline.

 Defendants deposed the expert on March 10, 2020, in San Antonio, Texas. Defendants disclosed

 two rebuttal experts and expert reports by the deadline of March 16, 2020, and, the midst of

 shelter-in-place and travel restriction being imposed in response to the COVID-19 coronavirus

 pandemic, the Parties coordinated and Plaintiffs conducted depositions of both rebuttal experts

 within the allotted two-week period by the March 30, 2020 deadline.
                                                  2



 7595095v.1
Case 6:18-cv-01088-GAP-DCI Document 157 Filed 04/27/20 Page 3 of 8 PageID 14300



         Subsequent to the timely completion of these depositions, counsel for the Parties

 experienced increased disruptions to their personal and professional lives caused by the

 implementation of shelter-in-place orders and the continued closing of public schools that have

 further reduced the availability of both attorneys and staff persons to aid in finalizing and filing

 motions and briefs to meet filing deadlines in their respective cases. In regard to motions for

 summary judgment and Daubert motions relating to the issues of damages, the parties

 encountered delays in obtaining transcripts for the deposition of Defendants’ experts that are

 essential for review and analysis of damages issues for summary judgment as well as for

 formulating argument for Daubert motions.            The transcript of March 27 deposition of

 Defendants’ expert Michael Buchanan was only received on April 7, while the transcript from

 the deposition of Defendants’ expert Loren Naidoo was not received until April 14 due to a

 delivery delay by the court reporting agency. In addition, as the Court is aware, this case is both

 factually and legally complex. The issues involved in the Daubert and dispositive motions focus

 on, among other things, the deposition testimony 86 Westgate owners and former customers of

 TET (including exhibits); expert opinions and testimony of three expert witnesses on statistical

 analysis; and documentary evidence derived from over 1 million pages of discovery.

         Further, the law firm for Plaintiffs’ counsel has strongly encouraged attorneys and staff to

 work from home and may close some or all Florida offices altogether, while the law firm for

 Defendants’ counsel has required its attorneys and staff to work remotely since March 16, 2020.

 The transition from office to remote information system has created various technological and

 logistical problems and challenges for both firms. These problems are compounded given the

 necessity to access significant volumes of documents/data remotely, as is required in the present

                                                  3



 7595095v.1
Case 6:18-cv-01088-GAP-DCI Document 157 Filed 04/27/20 Page 4 of 8 PageID 14301



 case and the Daubert and dispositive motions which are the subject of the instant motion for

 extension. In addition to attorneys and staff having to devote time assisting their children with

 remote schooling, all of which has generally hampered counsels’ ability to timely prepare

 motions and filings in all of their cases.

         Based upon the foregoing, on April 14, 2020, the undersigned counsel filed a joint

 motion to extend the deadline to file Daubert and dispositive motions on damage issues from

 April 15, to April 29, 2020, which this Court granted. See Doc. 153. At that time, the Parties

 contemplated seeking a longer extension of time but were reticent to do given the other imminent

 pretrial deadlines in this case and were hopeful a two-week extension would be sufficient. Since

 the Court granted this 2-week extension, the Parties have worked diligently in the preparation of

 their respective Daubert and dispositive motions. However, despite these efforts, the issues

 described above continue and have been more challenging than the Parties had originally

 anticipated, and have continued to interfere with the their preparation of these substantial

 motions, which have included reviewing and analyzing transcripts from 47 depositions on

 written questions.

         Finally, on April 27, 2020, the Court entered an order continuing the trial in this case

 from its July 2019 trial docket to January 5, 2021 (date certain). See Doc. 155. In seeking that

 relief, the Parties inadvertently overlooked also seeking an additional extension of time to

 prepare and file respective Daubert and dispositive motions, necessitating the instant motion.

 Additionally, on April 27, 2020, the Court entered an Order (Doc. 156) vacating the Court’s

 prior entry of summary judgment disposing of Westgate’s claims under Florida’s Deceptive and



                                                4



 7595095v.1
Case 6:18-cv-01088-GAP-DCI Document 157 Filed 04/27/20 Page 5 of 8 PageID 14302



 Unfair Trade Practice Act (“FDUTPA”), potentially increasing the scope of issues to be analyzed

 and addressed in dispositive motions related to damages due on April 29.



                                        II. ARGUMENT

         A party seeking an extension of time to complete an act that must be done within a

 specified time may, upon a showing of good cause, obtain an extension of time from the Court

 upon motion made before the time to act expires. Fed. R. Civ. P. 6(b)(1)(A). Pursuant to Rule

 16(b), Federal Rules Civil Procedure, a deadline in a scheduling order “may be modified only for

 good cause and with the judge’s consent.” “This good cause standard precludes modification

 unless the schedule cannot ‘be met despite the diligence of the party seeking the extension.’”

 Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418 (11th Cir.1998) (quoting Fed.R.Civ.P. 16

 advisory committee note). District courts are accorded “broad discretion over the management

 of pre-trial activities, including discovery and scheduling.” Chrysler Intl. Corp. v. Chemaly, 280

 F.3d 1358, 1360 (11th Cir. 2002).

         Under this Court’s April 15, 2020 order (Doc. 153), the deadline for filing Daubert

 motions relating to the newly disclosed experts and summary judgment motion on damages is

 April 29, 2020. Accordingly, the Parties make this request for extension before the expiration of

 the time to act. Good cause exists for the requested extension because the Parties have worked

 diligently to comply with all of the extended deadlines for discovery and disclosures on the

 issues of damages, and are only unable to meet the last of five extended deadlines due to

 unforeseen circumstances beyond their control and the complexity these motions. In particular,

 despite completing depositions of Defendants’ rebuttal expert on a very tight deadline, and in the
                                                 5



 7595095v.1
Case 6:18-cv-01088-GAP-DCI Document 157 Filed 04/27/20 Page 6 of 8 PageID 14303



 midst of trial public health measure being imposed nationwide, the parties have been unable to

 obtain transcripts of those depositions in a timely manner to enable their review and use of those

 transcripts in their respective motions. As such, the Parties requested and obtained a two-week

 extension of the filing deadlines for these motion, although they did not previously request a

 longer extension in light of other imminent pretrial deadlines that would also need to be met. As

 a result, the Parties underestimated the additional time that was necessary to adequately review

 and analyze expert testimony in these newly-obtained transcripts that is critical to their

 formulation and drafting of arguments for these motions. Additionally, the Court April 27, 2020,

 Order vacating summary judgment on Westgate’s claims under FDUTPA, raising additional

 issues for the Parties may need to consider and analyze in regard to disposition motions on the

 issue of damages. As such, they require an additional two-week extension of time for filing

 respective Daubert and dispositive motions. Finally, the Parties respectfully submit that the

 requested two-week extension will not impact the trial in this matter set to commence on January

 5, 2021, or require extension of any other deadlines in the Court’s April 27, 2020 order

 continuing the trial.

         As such, the Parties respectfully submit that good cause exists for the relief requested in

 this motion.

                                              IV.
                                          CONCLUSION

         Based upon the foregoing, the Parties respectfully request that this Honorable Court enter

 an order extending the deadline from April 29, 2020 to May 13, 2020 in which to file Daubert




                                                  6



 7595095v.1
Case 6:18-cv-01088-GAP-DCI Document 157 Filed 04/27/20 Page 7 of 8 PageID 14304



 Motions relating to their damages experts and motions for summary judgment relating to

 damages.

         Respectfully submitted this 27th day of April 2020.




 GREENSPOON MARDER LLP                            WILSON, ELSER, MOSKOWITZ,
                                                  EDELMAN & DICKER, LLP

 /s/ Brian R. Cummings                            /s/ John Y. Benford
 Richard W. Epstein                               John Y. Benford
 Florida Bar No. 229091                           Florida Bar No. 51950
 Michael E. Marder                                Amy L. Baker
 Florida Bar No. 251887                           Florida Bar No. 86912
 Jeffrey A. Backman                               111 N. Orange Ave. Ste. 1200
 Florida Bar No. 662501                           Orlando, FL 32801-2361
 Brian R. Cummings                                Telephone: (407) 246-8440
 Florida Bar No. 25854                            Facsimile: (407) 246-8441
 201 East Pine St, Suite 500                      john.benford@wilsonelser.com
 Orlando, Florida 32801                           amy.baker@wilsonelser.com
 Telephone: (407) 425-6559
 Facsimile: (407) 209-3152
 Richard.Epstein@gmlaw.com                        Counsel for Defendant Defendants &
 Jeffrey.Backman@gmlaw.com                        Associates, LLC, Brandon Reed, Trevor Hein
 Khia.Joseph@gmlaw.com                            and Thomas Parenteau
 Maria.Salgado@gmlaw.com
 Michael.Marder@gmlaw.com
 Trisha.Snyder@gmlaw.com
 Brian.Cummings@gmlaw.com
 Moneka.Simpson@gmlaw.com

 Counsel for Plaintiffs




                                                 7

 43967962
 7595095v.1
Case 6:18-cv-01088-GAP-DCI Document 157 Filed 04/27/20 Page 8 of 8 PageID 14305



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court

 by using the CM/ECF system on this 27th day of April, 2020.



                                                   /s/ John Y. Benford




                                               8



 7595095v.1
